Citation Nr: 0022766	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-02 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 due to 
an additional disability resulting from a disease or injury 
or aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1962 to 
October 1963.  

This matter comes before the Board of Veteran's Appeals 
(Board or BVA) on appeal from a September 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas. 

In a Substantive Appeal, dated December 1998, the veteran 
requested a hearing before a member of the Board at the RO.  
He indicated that he would accept a videoconference hearing 
before the BVA.  However, the veteran failed to report for 
the videoconference hearing, which was scheduled in March 
2000, before a member of the Board.  Accordingly, the matter 
was certified to the Board for adjudication.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

The Court has held that there is some duty to assist a 
veteran in the completion of his application for benefits 
under 38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991) depending 
on the particular facts in each case.  See Beausoleil v. 
Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Counts v. Brown, 6 Vet. App. 473, 476 
(1994), the Court held that the VA shall assist a claimant in 
developing the facts pertinent to the claim and that this 
duty is limited to specifically identified documents that by 
their description would be facially relevant and material to 
the claim.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999).  

The Board acknowledges that the veteran reported sustaining a 
head injury, a back injury, a neck injury, and an injury to 
both knees in 1980 at the VA Medical Center (VAMC) Houston.  
In April 1997, in accordance with pertinent law and 
regulations, the RO initiated development of the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 due to 
an additional disability from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.  In essence, the April 1997 VA 
letter requested that the VAMC furnish copies of all medical 
records, surgical records, hospital records, clinical 
records, and nurses notes pertinent to an alleged injury at 
the VAMC in 1980.  

In August 1997, VAMC Houston responded that no records 
pertaining to an injury, treatment, or hospitalization of the 
veteran in 1980, were located.  Specifically, in a letter 
dated in August 1997, the Chief of the Health Information 
Management Section indicated that no medical information for 
the veteran's 1980 surgery was located; and he explained that 
the record on file for the veteran covered the period from 
1987 to the present.  In September 1997, the RO issued a 
rating decision, which denied the veteran's claim seeking 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151.  Subsequently, in May, July, and December of 
1998, the veteran submitted statements clarifying that the 
alleged incident resulting in injury occurred during a period 
of hospitalization in October 1987 while playing volleyball, 
and not in 1980.  

A review of the claims file reveals an August 1988 reference 
to an injury during a volleyball game last October and knee 
and back problems.  An outpatient treatment record, dated in 
September 1989, reflects complaints of low back pain "since 
injury in 1987 playing volleyball and [redacted] fell on 
back."  Moreover, the Board observes that according to the 
September 1997 rating decision, the RO considered inpatient 
treatment records from the VAMC Houston for multiple periods 
in 1974, 1990, and 1992, but it did not for any period of 
hospitalization or treatment in 1987.  Based on the 
foregoing, the Board does not find the veteran's assertions 
of treatment to be too attenuated to show the availability of 
medical records sufficient to trigger the section 5103(a) 
duty.  See Marciniak v. Brown, 10 Vet. App. 198 (1997); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (a remand is required 
where records within the control of VA and could reasonably 
be expected to be part of the record on appeal and could be 
determinative of the claim were not considered).  

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1999), the Board determines that further development of the 
evidence is essential to avoid potential prejudice to the 
veteran, therefore, this case must be REMANDED to the RO for 
the following actions:

1. The RO should contact the VA Medical 
Center at Houston, Texas, and obtain 
copies of all medical records, 
surgical records, hospital records, 
clinical records, and nurses notes 
pertinent to any inpatient and 
outpatient care provided to the 
veteran in 1987, to specifically 
include October 1987.  Any records 
received must be associated with the 
claims folder.  If the search for 
these records produces negative 
results, documentation from that 
facility, to that effect, should be 
placed in the claims file.  

2. Following completion of the above 
noted development, the RO should make 
a specific determination, based upon 
the complete record, with respect to 
whether the veteran has presented a 
well-grounded claim for entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151.  Based on this 
determination, and if appropriate, the 
RO should accomplish any further 
indicated development.  See Hensley v. 
West, No. 99-7029, slip op. at 10 
(Fed. Cir. May 12, 2000) (citing Epps 
v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), holding that the duty to 
assist does not attach until the claim 
is considered to be well grounded); 
See Morton v. West, 12 Vet. App. 477 
(1999) (same effect).

If the determination remains adverse to the veteran, he and 
his representative should be furnished with a supplemental 
statement of the case and given an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

